Per Curiam.
In this criminal appeal, we granted the certification petition of the defendant, John Roy, to consider whether the Appellate Court; State v. Roy, 34 Conn. App. 751, 764-66, 643 A.2d 289 (1994); properly determined that the defendant was not entitled to appellate review of his challenge to the sufficiency of the evidence for his conviction. The state has conceded that such review is appropriate, despite the defendant’s failure to invoke the guidelines set forth in State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989), for review of his unpreserved claim of constitutional error. In the circumstances of this case, we agree with the state. It is “an essential of the due process guaranteed by the Fourteenth Amendment that no person shall be made to suffer the onus of a criminal conviction except upon sufficient proof—defined as evidence necessary to convince a trier of fact beyond *213a reasonable doubt of the existence of every element of the offense.” Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
The judgment of the Appellate Court is reversed and the case is remanded to that court with direction to review the merits of the defendant’s challenge to the sufficiency of the evidence for his conviction.